       Case 4:20-cv-00185-JM Document 11 Filed 09/14/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ANDREW DEWEESE                                                         PLAINTIFF

V.                        CASE NO. 4:20-CV-185-JM-BD

RANDY THOMAS                                                         DEFENDANT

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 14th day of September, 2020.


                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
